DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed May 10, 2021 have been entered.  Claims 21-29 have been added.  Claims 1-10 have been withdrawn in response to the restriction requirement mailed March 9, 2021. Claims 1-29 are currently pending in the application.

Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that the claims 1-10 and 11-29 have a number of features in common and the claimed embodiments flow from a common inventive concept.  This is not found persuasive because the respective inventions of claims 1-10 and 11-29 are distinct in that independent claim 1 requires the receptacles for supporting bar units, for which all other dependent claims would require resulting in an independent structure, which is distinct from claim 11 which would not require this feature in all dependent claims.  The invention of claims 11-29 would further include the structure of the third connector of claims 13 and 14.
The requirement is still deemed proper and is therefore made FINAL.
Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13, “rotatable connected” should read “rotatably connected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-13, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Publication No. 2006/0107456) in view of Liu (U.S. Patent No. 4,788,727).
Regarding claim 11, Joseph discloses a collapsible bed frame 10 comprising:  a plurality of lateral bar units 15, 17, 22, each arranged substantially parallel to another, each having a first end and a second end (defined by where lateral bars 15, 17, and 22 connect with longitudinal units 16), a plurality of first longitudinal bar units 16 (comprised by two adjacent segments 16, connected by hinges 20, first longitudinal bar units comprised of four segments 16 on right side of bed, Figure 1) and a plurality of second longitudinal bar units (comprised by two adjacent segments 16, connected by hinges 20, second longitudinal bar units comprised of four segments 16 on left side of bed, Figure 1), wherein between each of two adjacent lateral bar units 15 and 17, and 17 and 22, a first longitudinal bar unit 16 in the plurality of first longitudinal bar units 16 is disposed at a first side of the collapsible bed frame 10 and a second longitudinal bar unit 16 in the plurality of second longitudinal bar units 16 is disposed at a second side of the collapsible bed frame 10 (where a first and second longitudinal bar unit, as discussed above is on each side of adjacent lateral bars 15 and 17 and adjacent lateral bars 17 and 22, thereby defining a foot end and a head end of the frame 10); a plurality of first connectors 21, wherein the first connector 21 is connected with the first or second end of a respective outer lateral bar unit 15 and 22 in the first and second outer lateral bar units 15 and 22, and the first connector 21 is connected with an end of an adjacent longitudinal bar unit 16 in the plurality of first and second longitudinal bar units 16 (Figure 1), and a plurality of second connectors 21, each connected with the first or second end of a respective inner lateral bar unit 17 in the at least one inner lateral bar unit 17 and connected with ends of two adjacent longitudinal bar units 16 in the 
Joseph does not disclose the plurality of first connectors, each comprising a first body and a first coupler rotatable with respect to the first body, wherein the first body is connected with the first or second end of a respective outer lateral bar unit in the first and second outer lateral bar units, and the first coupler is connected with an end of an adjacent longitudinal bar unit in the plurality of first and second longitudinal bar units.
Liu teaches a plurality of first connectors 19, each comprising a first body 64 and a first coupler 60 rotatable with respect to the first body 64 (Figure 6, Col. 5, line 63-Col. 7, line 7), wherein the first body 64 is connected with the first or second end of a respective outer lateral bar unit 20 in the first and second outer lateral bar units 20 (Figures 3, 4, and 6) and the first coupler 60 is connected with an end of an adjacent longitudinal bar unit 30 in the plurality of first and second longitudinal bar units 30 (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph so that the plurality of first connectors, each comprising a first body and a first coupler rotatable with respect to the first body, wherein the first body is connected with the first or second end of a respective outer lateral bar unit in the first and second outer lateral bar units, and the first coupler is connected with an end of an adjacent longitudinal bar unit in the plurality of first and second longitudinal bar units as taught by Liu, because doing so would merely amount to a simple substitution of one known element (the hinges 21 of Joseph located on the outer lateral bars, Figure 1) for another (the connectors of Liu as described above), that would provide predictable results, as both the longitudinal bars of Joseph and Liu are capable of being rotated inward toward the adjacent lateral bar in order to fold up the respective bed frames in a compact manner (see Joseph, Figure 3, and Liu, Figure 7). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 12, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, further discloses wherein between the respective outer lateral bar unit 15 and 22 and its adjacent inner lateral bar unit 17:  each of the first and second longitudinal bar units 16 comprises a first longitudinal segment unit 16 and a second longitudinal segment unit 16 (see Joseph, Figure 1, where each longitudinal segment 16 is comprised of each individual side panel 16, where each segment is connected to each other by hinge 20) rotatably connected (through hinge 20) with each other at one ends thereof (see Joseph, Figure 1), wherein the other end of the first longitudinal segment unit 16 is connected with the first coupler 21 of the corresponding first connector 21 at the respective outer lateral bar unit 15 and 22 (see Joseph, Figure 1 and see Liu, Figure 6, as cited above for discussion of the first connector), and the other end of the second longitudinal segment unit 16 is connected with the adjacent inner lateral bar unit 17 (see Joseph, Figure 1).
Regarding claim 13, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, further discloses wherein the first and second longitudinal segment units 16 are rotatable connected with each other by a third connector 20 (see Joseph, Figure 1).
Regarding claim 21, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, further discloses wherein between each of two adjacent lateral bar units 15 and 17, and 22 and 17, the first longitudinal bar unit 16 in the plurality of first longitudinal bar units 16 is rotatably connected with the first ends of the two adjacent lateral bar units (see Joseph, Figure 1, where longitudinal bar units, comprised of adjacent segments 16, are connected to the lateral bars 15, 17, and 22 through hinge 21), and 
Regarding claim 23, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, further discloses wherein the first body 64 has a substantially cylindrical shape (see Liu, Figure 6, where the pin 64 is journalled through an elongated, round hole, defining a cylindrical shape, and it is generally known in the art that hinge pins define a cylindrical shape in order to provide rotation), and the first coupler comprises a first part 68 or 66 (see Oh, Figure 6 where68 and 66 comprise the curved part of the hinge around the body 64, it is not clear from Figure 6 which of 68 or 66 is attached to first coupler 56; however, it is known in hinge construction that each hinge bracket would comprise this curved part) rotatably coupled with the first body 64 and a second part 60 connected with the other end of the first longitudinal segment unit 30 (see Oh, Figure 6, where the flat, second part of 56 is held flush against longitudinal bar 30 and connected to longitudinal bar 30).
Regarding claim 25, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11, 23 and 24.  Joseph, as modified, further discloses wherein the second part 60 of the first coupler is formed with a second through-hole (through which fastener 79 is attached) configured to couple with the other end of the first or second longitudinal segment unit 30 (see Liu, Figure 6).
Claims 14, 17, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Liu, and further in view of Oh (U.S. Publication No. 2009/0025143).
Regarding claim 14, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, does not disclose wherein each of the first and 
Oh teaches each of the first and second longitudinal segment units 25 and 26 comprises an upper bar segment 16 and a lower bar segment 17, wherein the third connector comprises a third upper connector 29 to connect the upper bar segments of the first and second longitudinal segment units and a third lower connector 29 to connect the lower bar segments of the first and second longitudinal segment units 25 and 26 (Figure 2, and Figure 3, the first hinge 28 is shown to have upper and lower hinges, and is further discussed in paragraphs 0031-0032, where paragraph 0031 discusses hinges 28-30 may be made of the same hinge type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each of the first and second longitudinal segment units comprises an upper bar segment and a lower bar segment, wherein the third connector comprises a third upper connector to connect the upper bar segments of the first and second longitudinal segment units and a third lower connector to connect the lower bar segments of the first and second longitudinal segment units as taught by Oh, because doing so would lessen the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 2 and Abstract).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam construction of Oh) that would not achieve unexpected results, where both the configurations of Joseph and Oh are able to support a mattress above the frame (see Oh, Abstract) and both configurations have the frame units fold inward to the center of the bed KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, to the extent it may be argued that Oh does not sufficiently teach the third connector comprises a third upper connector to connect the upper bar segments of the first and second longitudinal segment units and a third lower connector to connect the lower bar segments of the first and second longitudinal segment units, it is noted in Oh, Figure 3, the first hinge 28 is shown to have upper and lower hinges, and is further discussed in paragraphs 0031-0032, where paragraph 0031 discusses hinges 28-30 may be made of the same hinge type and it would have been within the level of ordinary skill in the art before the effective filing date to have provided upper and lower third connectors in the same manner as Oh provides for in hinge 28, because doing so would provide additionally securement where the adjacent upper longitudinal bars meet and where the adjacent longitudinal bars meet (see Oh, Figure 3 and paragraphs 0031-0032).
Regarding claim 17, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, does not disclose each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame.
Oh teaches each bar unit in the plurality of lateral bar units 24 and 27, the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units 25 and 26 (where the construction of Oh has two sides of the bed 13 and 14, and the second side 14 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame as taught by Oh, because doing so would lessen the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 2 and Abstract).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam construction of Oh) that would not achieve unexpected results, where both the configurations of Joseph and Oh are able to support a mattress above the frame (see Oh, Abstract) and both configurations have the frame units fold inward to the center of the bed frame (see Oh Figure 2 and Joseph Figure 3).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, 
Regarding claim 22, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, further discloses wherein one or more receptacles 18 are formed or disposed at each bar unit in the plurality of lateral bar units 15, 17, and 22, and configured to removably receive one or more supporting bar units 25 (see Joseph, Figure 1).
Joseph, as modified, does not disclose wherein one or more receptacles are formed or disposed at each bar unit in the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units.
Oh teaches one or more receptacles 46 are formed or disposed at each bar unit in the plurality of first longitudinal bar units 16, and the plurality of second longitudinal bar units 16 and configured to removably receive one or more supporting bar units 19 (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with one or more receptacles formed or disposed at each bar unit in the plurality of first longitudinal bar units, 
Regarding claim 27, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 17.  Joseph, as modified, further discloses a plurality of vertical supporting bars 18 disposed between the upper and lower frames 16 and 17, each having an upper end connected with the upper frame 16 and a lower end connected with the lower frame 17 (see Oh, Figure 2).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Liu and further in view of Jin (U.S. Publication No. 2012/0304380).
Regarding claim 15, Joseph, as modified, discloses the subject matter as discussed above with regard to claim 11.  Joseph, as modified, does not disclose wherein each second connector comprises:  a first piece fixedly coupled with the first or second end of the respective inner lateral bar unit; a second piece extended from an upper edge of the first piece and substantially perpendicular to the first piece; and a third piece extended from a lower edge of the first piece and substantially perpendicular to the first piece; wherein: the ends of the two adjacent first or second longitudinal bar units are disposed between the second and third pieces and rotatably connected with the second and third pieces, wherein one of the two adjacent longitudinal bar units is rotatable along a first axis, and the other of the two adjacent longitudinal bar units is rotatable along a second axis; the first piece is shorter than the second and third pieces in a longitudinal direction of the collapsible bed frame; and the first and second axes are located 
Jin teaches wherein each second connector 120 comprises: a first piece 144 fixedly coupled with the first or second end of the respective inner lateral bar unit 134 (Figure 10, 11, and 13); a second piece 1421 extended from an upper edge of the first piece 144 and substantially perpendicular to the first piece 144 (Figure 13); and a third piece 1422 extended from a lower edge of the first piece 144 and substantially perpendicular to the first piece 144 (Figure 13); wherein: the ends of the two adjacent first or second longitudinal bar units 104 are disposed between the second and third pieces 1421 and 1422 and rotatably connected with the second and third pieces 1421 and 1422 (Figures 10 and 11 show rotation of bars 104 with respect to connector 120), wherein one of the two adjacent longitudinal bar units 104 is rotatable along a first axis (defined by one of the two through holes 146, through which a fastener is inserted to allow for rotation, Figure 13 and paragraph 0047) , and the other of the two adjacent longitudinal bar units is rotatable along a second axis (defined by the other one of the two through holes 146, through which a fastener is inserted to allow for rotation, Figure 13 and paragraph 0047); the first piece 144 is shorter than the second and third pieces 1421 and 1422 in a longitudinal direction of the collapsible bed frame (where the second and third pieces 1421 and 1422 extend beyond the sides of 144, Figure 13); and the first and second axes (defined by through-holes 146) are located beyond the first piece 144 in the longitudinal direction of the collapsible bed frame (Figure 13), thereby allowing the two adjacent longitudinal bar units 104 to rotate toward the respective inner lateral bar unit 134 (Figures 10, 11, and 13, and paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so that each second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,1395-97 (2007) are relevant.
Regarding claim 16, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 15.  Joseph, as modified, further discloses wherein the first piece 144 is formed with a through-hole to receive the first or second end of the respective inner lateral bar unit 134 (see Jin, paragraph 0048, where the bar attached to connector 120 can be secured to the fastener through a fastener, and see Figure 18, where a bar 136 is attached to .
Claims 18, 19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Liu and Oh, and further in view of Shenton (European Publication No. EP 2182151 A2).
Regarding claim 18, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 17.  Joseph, as modified does not disclose wherein the first coupler 28 comprises a first upper coupler 28 and a first lower coupler 28, wherein the first upper 28 coupler is connected with the upper bar 16 of the corresponding first or second longitudinal bar unit 25 and 26 and the first lower coupler 28 is connected with the lower bar 17 of the corresponding first or second longitudinal bar unit 25 and 26 (see Oh, Figures 2, and 3, and paragraph 0032)
Joseph, as modified, does not disclose a first upper coupler disposed at an upper portion of the first body and a first lower coupler disposed at a lower portion of the first body.
Shenton teaches the first coupler 50 and 20 (the coupler specifically defining the hinge plate 54 and barrel of the upper and lower sections 50 and 20, Figure 4) comprises a first upper coupler 20 disposed at an upper portion of the first body 76 and a first lower coupler disposed at a lower portion of the first body 76 (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with a first upper coupler disposed at an upper portion of the first body and a first lower coupler disposed at a lower portion of the first body as taught by Shenton, because the hinge of Shenton provides for greater adjustment of the hinge, by allowing the hinge to be vertically adjusted while in use in order to maintain alignment between the longitudinal and lateral bars (paragraphs 0002-0003 and paragraph 0014).  Additionally, doing so would merely amount to a simple substitution of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 19, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11, 17 and 18.  Joseph, as modified, further discloses wherein the first lower coupler comprises a protrusion (defined by the protrusion of insert 60, which protrudes from the bottom of barrel 56, see Shenton, Figure 5) facing downwardly with respect to the collapsible bed frame when the collapsible bed frame is in an expanded state (where the protrusions of Shenton face in both the upward and downward direction, and see Liu, Figure 6, for the orientation of a hinge on the bed frame).
Regarding claim 28, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11, 17 and 18.  Joseph, as modified, further discloses wherein the first upper and lower couplers 50 and 20 are coupled with the first body 76 by one or more fasteners (see Shenton, Figures 4 and 5, and paragraph 0024, where the fastener is defined by the screw inserted through threaded hole 80).
Regarding claim 29, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 17-19.  Joseph, as modified, further discloses wherein the first upper and lower couplers 50 and 20 are coupled with the first body 76 by one or more fasteners 60 (see Shenton, Figures 4 and 5, and paragraph 0024, where the fastener is defined by the screw inserted through threaded hole 80).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Liu and Oh, and further in view of Jin.
Regarding claim 20 Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 17.  Joseph, as modified, further discloses wherein each second connector 21 (see Joseph for second connector 21 connected to inner lateral bar 17 and longitudinal segments 16, Figure 1) comprises a second upper connector for connecting upper bars and a second lower connector for connecting lower bars, wherein each of the second upper and lower connectors comprises (see Oh Figure 2, and Figure 3, the first hinge 28 is shown to have upper and lower hinges, and is further discussed in paragraphs 0031-0032, where paragraph 0031 discusses hinges 28-30 may be made of the same hinge type). 
Joseph, as modified does not disclose wherein each second connector comprises:  a first piece fixedly coupled with the first or second end of the respective inner lateral bar unit; a second piece extended from an upper edge of the first piece and substantially perpendicular to the first piece; and a third piece extended from a lower edge of the first piece and substantially perpendicular to the first piece; wherein: the ends of the lower or upper bars of the two adjacent first or second longitudinal bar units are disposed between the second and third pieces and rotatably connected with the second and third pieces, wherein one of the two adjacent longitudinal bar units is rotatable along a first axis, and the other of the two adjacent longitudinal bar units is rotatable along a second axis; the first piece is shorter than the second and third pieces in a longitudinal direction of the collapsible bed frame; and the first and second axes are located beyond the first piece in the longitudinal direction of the collapsible bed frame, thereby allowing the two adjacent longitudinal bar units to rotate toward the respective inner lateral bar unit.
1 extended from an upper edge of the first piece 144 and substantially perpendicular to the first piece 144 (Figure 13); and a third piece 1422 extended from a lower edge of the first piece 144 and substantially perpendicular to the first piece 144 (Figure 13); wherein: the ends of the lower or upper bars of the two adjacent first or second longitudinal bar units 104 are disposed between the second and third pieces 1421 and 1422 and rotatably connected with the second and third pieces 1421 and 1422 (Figures 10 and 11 show rotation of bars 104 with respect to connector 120), wherein one of the two adjacent longitudinal bar units 104 is rotatable along a first axis (defined by one of the two through holes 146, through which a fastener is inserted to allow for rotation, Figure 13 and paragraph 0047) , and the other of the two adjacent longitudinal bar units is rotatable along a second axis (defined by the other one of the two through holes 146, through which a fastener is inserted to allow for rotation, Figure 13 and paragraph 0047); the first piece 144 is shorter than the second and third pieces 1421 and 1422 in a longitudinal direction of the collapsible bed frame (where the second and third pieces 1421 and 1422 extend beyond the sides of 144, Figure 13); and the first and second axes (defined by through-holes 146) are located beyond the first piece 144 in the longitudinal direction of the collapsible bed frame (Figure 13), thereby allowing the two adjacent longitudinal bar units 104 to rotate toward the respective inner lateral bar unit 134 (Figures 10, 11, and 13, and paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each second connector comprises:  a first piece fixedly coupled with the first or second end of the respective inner lateral bar unit; a second piece extended from an upper edge of the first piece and substantially KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,1395-97 (2007) are relevant.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Liu, and further in view of Shenton.
Regarding claim 24, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11 and 23.  Joseph, as modified, does not disclose wherein the first part is formed with a first through-hole, wherein the first part of the first coupler is coupled with the first body by a first fastener through the first through-hole.
Shenton teaches wherein the first part 58 is formed with a first through-hole (through which 60 is inserted, Figure 4), wherein the first part 58 of the first coupler 52 is coupled with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so the first part is formed with a first through-hole, wherein the first part of the first coupler is coupled with the first body by a first fastener through the first through-hole as taught by Shenton, because the hinge of Shenton provides for greater adjustment of the hinge, by allowing the hinge to be vertically adjusted while in use in order to maintain alignment between the longitudinal and lateral bars (paragraphs 0002-0003 and paragraph 0014).  Additionally, doing so would merely amount to a simple substitution of one known element (the hinges of Liu) for another (the adjustable hinge of Shenton), that would provide predictable results, as both the hinge 19 of Liu, Figure 6, and the hinge of Shenton, Figure 4, are capable of providing rotation in an inward direction (see Liu, Figure 7, and Shenton, paragraph 0003, where the movement of the door as described in Shenton is analogous to the movement of the bed of Liu and Joseph).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 26, Joseph, as modified, discloses the subject matter as discussed above with regard to claims 11, 23 and 24.  Joseph, as modified, further discloses wherein the second part 60 of the first coupler is formed with a second through-hole (through which fastener 79 is attached) configured to couple with the other end of the first or second longitudinal segment unit 30 (see Liu, Figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673           

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673